Exhibit 10.25






exhibitaristalogo.gif [exhibitaristalogo.gif]
5470 Great America Parkway
Santa Clara, CA 95054


www.aristanetworks.com





Manny Rivelo
                                       
                         


December 21, 2017


Dear Manny,


On behalf of Arista Networks, Inc. (the “Company”), I am pleased to offer you a
full-time exempt position as Senior Vice President, Chief Sales Officer starting
on January 8, 2018 (the “Start Date”). You have until December 27, 2017 to
accept this offer, at which time it expires. The terms of this offer are as
follows:


1. Salary: The Company will pay you a base salary of $300,000.00 per year in
accordance with the Company's standard payroll policies.


2. Sign-on Bonus: The Company will pay you a sign-on bonus in the amount of
$25,000.00, less applicable taxes, by December 31, 2017. Payment will be made in
accordance with the Company’s standard payroll policies.


3. Benefits: During the term of your employment, you will be eligible to
participate in all of the Company's standard health, vacation, and other
benefits covering employees. The Company reserves the right to change the
benefit plans and programs it offers to its employees at any time.


4. Bonus: You will be eligible to participate in the Company’s Corporate bonus
program pursuant to the terms of such bonus program. Any bonus paid pursuant to
the Company’s Corporate bonus program is in the sole discretion of the Company,
and may be any amount from zero, should the Company choose no bonus should be
paid, up to a maximum bonus of 200% of your then-current base salary. Please
note that you must be an employee of the Company on the payout date of the
Corporate bonus payout to be eligible to receive any such bonus. Additionally,
your receipt of a bonus in one year does not necessarily mean you will receive a
bonus the next year, nor does it convey any promise of continued employment.
Your employment is, at all times, at-will in accordance with the terms of your
offer letter and the Company’s applicable policy. Lastly, as a reminder, both
your base salary and the components of your Corporate bonus are subject to
periodic review and may be modified by the Company as deemed necessary in its
sole and absolute discretion.


5. Stock: At the first regularly scheduled meeting of the Company’s board of
directors following the Start Date, it will be recommended that you will be
granted restricted stock units covering 20,000 shares of the Company common
stock (the “RSUs”) pursuant to the Company’s 2014 Equity Incentive Plan (the
“Plan”) and individual RSU agreement. The RSUs will be governed by the form of
RSU Agreement. Subject to the accelerated vesting provisions set forth in such
stock option agreement and in the Severance Agreement (as defined below), the
Company’s restricted stock units vest on 4 designated dates each quarter (each,
a “Quarterly Vesting Date”). Your RSU Agreement will specify these Quarterly
Vesting Date. Your RSUs will vest at a rate of 1/5 on the first Quarterly
Vesting Date after the one year anniversary of the vesting commencement date and
1/20th of the RSUs vest per quarter on each Quarterly Vesting Date thereafter
over a total of approximately five years. All vesting is subject to your
continued service to the Company through each Quarterly Vesting Date. If your
status as a Service Provider terminates for any reason, the unvested portion of
your RSUs, after giving effect to the applicable acceleration provisions,
terminate as shall be set forth in the Plan and the RSU Agreement.


Your employment with the Company is “at-will”. This means that it is not for any
specified period of time and can be terminated either by you or by the Company
at any time, with or without advance notice, and for any or no particular reason
or cause. It also means that your job duties, title, responsibilities, reporting
level, compensation and benefits, as well as the Company’s personnel policies
and procedures, may be changed with or without notice at any time in the sole
discretion of the Company. Notwithstanding the foregoing, you may be entitled to
accelerated vesting and other severance benefits in the event of a termination
or change in the nature of your job, all as set forth in the Severance
Agreement.


This offer is conditioned on you signing the Company’s Employment, Confidential
Information and Invention Assignment Agreement (the “Confidentiality and
Invention Assignment Agreement”) and submitting the legally required proof of
your identity and authorization to work in the United States. By signing and
accepting this offer, you represent and warrant that you are not subject to any
other legal obligation that prevents you to be employed with or to provide
services to the Company.


The Company intends that all payments made under this letter agreement be exempt
from, or comply with, the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and any guidance promulgated thereunder (“Section
409A”) so that none of the





--------------------------------------------------------------------------------




exhibitaristalogo.gif [exhibitaristalogo.gif]
5470 Great America Parkway
Santa Clara, CA 95054


www.aristanetworks.com





payments or benefits will be subject to the additional tax imposed under Section
409A, and any ambiguities or ambiguous terms herein will be interpreted to so be
exempt or comply. You and the Company agree to work together in good faith to
consider amendments to this letter agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to you under
Section 409A. In no event will the Company reimburse you for any taxes that may
be imposed on you as a result of Section 409A.


On the Start Date, you and the Company will enter into a Severance Agreement
dated as of the Start Date in the form attached hereto as Exhibit A (the
“Severance Agreement”). This letter agreement, the Severance Agreement (when
entered into), the Confidentiality and Invention Assignment Agreement, the RSU
Agreement (when entered into upon grant of the RSUs) set forth the terms of your
employment with the Company and supersede any prior representations and
agreements, whether written and oral. This letter agreement may not be modified
or amended, except by a written agreement, signed by both you and the Company’s
Chief Executive Officer. This letter agreement is governed by California law. If
any provision of this agreement is held invalid or unenforceable, the remaining
provisions shall continue to be valid and enforceable.


Manny, I look very much forward to working with you. Sincerely,


/s/ Anshul Sadana
Anshul Sadana
Chief Customer Officer


Enclosure:
Exhibit A - Severance Agreement


 
 
 
 
 
Accepted:
 /s/ Manuel Rivelo
 
Date:
12/22/2017
 
 
 
 
 






